Name: Commission Regulation (EEC) No 2576/81 of 1 September 1981 on arrangements for imports into the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 / 10 Official Journal of the European Communities 4 . 9 . 81 COMMISSION REGULATION (EEC) No 2576/81 of 1 September 1981 on arrangements for imports into the United Kingdom of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the category of products originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limitations may be established ; whereas imports into the United Kingdom of gloves, stockings, socks (cate ­ gory 87), originating in China, are likely to exceed the level referred to in paragraph 3 of the said Article 1 1 ; Whereas , in accordance with paragraph 5 of the said Article 11 , China was notified on 20 August 1981 of a request for consultations ; whereas , pending the outcome of those consultations , a quantitative limit, as indicated in the request for consultations, has been placed provisionally on the products in question ; Whereas the products in question exported from China between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit does not prevent the importation of products covered by it but shipped from China before the date of notification of the request for consultations , 1 . Products as referred to in Article 1 shipped from China to the United Kingdom before the date of entry into force of this Regulation , which have not yet been released for free circulation , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1981 and released for free circu ­ lation shall be deducted from the quantitative limit laid down . This limit shall not however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a definitive Regulation adopted following the current consulta ­ tions . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 September 1981 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 345, 31 . 12 . 1979 , p . 1 . 4 . 9 . 81 Official Journal of the European Communities No L 251 / 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1981 87 61.10 61.10-00 Gloves , mittens, mitts, stockings, socks and sockettes , not knitted or crocheted China UK Tonnes 32